UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2329



THE CHRISTIAN SCIENCE BOARD OF DIRECTORS OF
THE FIRST CHURCH OF CHRIST, SCIENTIST; THE
CHRISTIAN SCIENCE PUBLISHING SOCIETY,

                                             Plaintiffs - Appellees,

          versus


DAVID E. ROBINSON,

                                              Defendant - Appellant,

          and


DAVID J. NOLAN; UNIVERSITY OF CHRISTIAN SCI-
ENCE; THE ROAN MOUNTAIN INSTITUTE OF CHRISTIAN
SCIENCE AND HEALTH,

                                                          Defendants.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CA-99-148-1)


Submitted:   October 10, 2001             Decided:   October 26, 2001


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.
David E. Robinson, Appellant Pro Se. Catharine Biggs Arrowood,
PARKER, POE, ADAMS & BERNSTEIN, Raleigh, North Carolina; Joseph H.
Leesem, COWAN, LIEBOWITZ & LATMAN, P.C., New York, New York, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     David E. Robinson appeals from the district court’s order

finding him in civil contempt and stating conditions under which he

may purge the contempt.   We dismiss the appeal for lack of juris-

diction because the order is not appealable.   This court may exer-

cise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994),

and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).   The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED



                                 2